OPINION — AG — ** CODE OF ETHICS — CONFLICT OF INTEREST ** THE QUESTION AS TO WHETHER THE REPRESENTATION OF A CONVICTED FELON IN APPEAL HEARINGS BY AN ATTORNEY WHO IS A MEMBER OF THE PARDON AND PAROLE BOARD CONSTITUTES A VIOLATION OF THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES CANNOT BE ANSWERED AS A MATTER OF LAW.  AT A SUCH TIME AS AN ATTORNEY BOARD MEMBER OF THE PARDON AND PAROLE BOARD PURPORTS TO PARTICIPATE IN ANY ACTION REGARDING AN INDIVIDUAL PREVIOUSLY REPRESENTED BY HIM, THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES WOULD BE DETERMINATIVE OF SUCH MEMBER'S APPROPRIATE COURSE OF ACTION.  IN ADDITION, ANY DETERMINATION AS TO WHETHER OR NOT THE MAGNITUDE OF SUCH PREVIOUS REPRESENTATIONS IS SUCH AS TO IMPAIR THE EFFICIENCY OF A BOARD MEMBER MUST AWAIT THE ARRIVAL OF AN ACTUAL CONTROVERSY REGARDING SUCH ISSUE. (EMPLOYEE, CONFLICT OF INTEREST) CITE: 74 O.S. 1401 [74-1401], 74 O.S. 1416 [74-1416] [74-1416], 74 O.S. 1404 [74-1404] (JAMES R. BARNETT)